Citation Nr: 0003614	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  93-28 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
residuals of a right ankle injury.

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
residuals of a left ankle injury.

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
residuals of a right hand injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 5, 1988, to July 
15, 1988.

The appeal arises from the July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying reopening of the veteran's claims 
of entitlement to service connection for residuals of a right 
ankle injury, residuals of a left ankle injury, and residuals 
of a right hand injury. 

In the course of appeal, the veteran testified before the 
undersigned member of the Board at a the RO in November 1999.  
A transcript of that hearing is included in the claims 
folder.  

The veteran was denied service connection for bronchitis in a 
January 1989 RO decision.  She was advised of that 
determination by letter dated in January 1989, but did not 
initiate an appeal of that issue.  The veteran requested 
reopening of her claim of entitlement to service connection 
for bronchitis in a VA Form 9 received in June 1994.  The RO 
advised the veteran by letter in October 1994 that the prior 
denial of service connection for bronchitis in January 1989 
had become final, and that in order to reopen her claim, new 
and material evidence would have to be submitted.  There was 
no adjudicative determination made at the time.  Thereafter, 
the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for 
bronchitis was erroneously covered in a March 1995 
Supplemental Statement of the Case.  There had been no rating 
action on this issue and no disagreement expressed with the 
December 1994 letter.  Accordingly, the issue of whether new 
and material evidence has been presented to warrant reopening 
the veteran's claim of entitlement to service connection for 
bronchitis is not in appellate status.  The veteran's 
representative addressed the issue as if it were in appellate 
status in a June 1996 VA Form 646.  It was again addressed as 
an issue on appeal in a November 1997 Supplemental Statement 
of the Case, but not mentioned by the representative in a May 
1998 VA Form 646.   The issue was next addressed at a Board 
hearing before the undersigned Board member in November 1999.  
The latter event occurred because of the overbooking of Board 
hearings at the RO in November 1999, resulting in 
insufficient time for  the undersigned Board member to review 
the record prior to the hearing.  In any event, an 
appropriate rating action never occurred, there has been no 
adjudication of the issue since January 1989, the veteran and 
her representative have been misled by the RO as to the 
status of the issue, and the issue is not before the Board at 
the current time.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection  for 
bronchitis is referred to the RO rating board for a 
determination of whether any evidence received by the RO in 
connection with a pending June 1994 claim, including the 
November 1999 testimony at the Board hearing, constitutes new 
and material evidence for the purpose of reopening a claim 
for service connection for bronchitis.  The rating Board 
determination as to this issue will be subject to review on 
appeal, if proper appellate procedure is thereafter followed 
by the veteran and her representative.  

The Board notes that the veteran has been diagnosed with 
paranoid schizophrenia and has been noted to have problems 
with polysubstance abuse, including cocaine dependence.  
Other than a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD), which the RO deferred 
for further development in May 1999, it is unclear from the 
veteran's statements what further claims, if any, she has 
concerning the matter of service connection for a  
psychiatric disorder, other than PTSD.   The RO should 
request that the veteran or her representative clarify what, 
if any, further claims are intended in this regard.  


REMAND

Before the Board are issues of whether new and material 
evidence has been presented to reopen claims for service 
connection for residuals of a right ankle injury, residuals 
of a left ankle injury, and residuals of a right hand injury.  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit held that 
"new and material evidence" as provided in 38 C.F.R. 
§ 3.156(a) (1998) had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case.  There are a number of 
Supplemental Statements of the Case on the appealed issues in 
the claims file, and in the most recent, in November 1997, 
the RO applied the Colvin test for new and material evidence 
to determine that the appealed claims were not reopened.  
Hence, even though the RO in its November 1997 Supplemental 
Statement of the Case applied the correct standard at that 
time for reopening claims, Hodge requires that the RO 
reconsider the requests to reopen the appealed claims under 
the appropriate standard post Hodge.  

Pursuant to Hodge, to determine whether the appealed claims 
for service connection should be reopened, the RO must rely 
on the language of 38 C.F.R. § 3.156(a) itself to determine 
whether new and material evidence has been submitted to 
reopen the claim.  Thus, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

The RO should readjudicate the issues of 
1) whether the veteran has submitted new 
and material evidence to reopen a claim 
for service connection for residuals of a 
right ankle injury, 2) whether the 
veteran has submitted new and material 
evidence to reopen a claim for service 
connection for residuals of a left ankle 
injury, and 3) whether the veteran has 
submitted new and material evidence to 
reopen a claim for service connection for 
residuals of a right hand injury.  The 
requests to reopen these claims must be 
adjudicated pursuant to the changes in 
the legal standard of review governing 
those determinations as outlined in 
Hodge.  If service connection for any of 
the claimed disorders is not granted, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted, all 
applicable laws and regulations, and the 
reasons and bases for the decisions.  
They should be afforded an appropriate 
period of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with precedent decisions of the Court.  
See also Elkins v. West, 12 Vet. App. 209 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




